DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/741,757 filed on January 14, 2020.  Claims 1 to 16 are currently pending with the application.
	
Priority
This application has claimed foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b), or 386(a), of Application No. 10-2019-0005721, filed on 01/16/2019.  Receipt of certified copies of papers as required by 37 CFR 1.55 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2020 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 reads “determining probabilities to correspond to a plurality of music age candidates”, which appears to contain a typographical error, and that should read “determining probabilities that correspond to a plurality of music age candidates”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 to 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations “the content information previously collected” in line 3, and “the usability information previously collected” in line 5.  There is insufficient antecedent basis for these limitations in the claim.  Claim 4 is similarly rejected, since it inherits the same deficiencies by virtue of its dependency on claim 3.
Claim 5 recites the limitation “determining probabilities to correspond to a plurality of music age candidates, each with the predetermined account information” in line 2.  It is not clear to what the term “each” is referring to.  Furthermore, there is insufficient antecedent basis for “the predetermined account information” limitation in the claim.
Claim 6 reads “applying a first weight corresponding to the account information, a second weight corresponding to the content information, and a third weight corresponding to the usability information, for every a plurality of predetermined music age candidates; determining probabilities corresponding to the plurality of music age candidates, based on the weights for every music age candidates”, starting in line 2.  The intention of these limitations is not clear.  It is not clear whether a first, a second, and a third weight is being applied to the account information, the content information, and the usability information, respectively, or whether a first, second, and third weights, corresponding to the account information, the content information, and the usability information, respectively, are being applied to “for every a plurality of predetermined music age candidates”.  It is also not clear what “for every a plurality of predetermined music age candidates” means, and its correlation with the previously mentioned elements of the claim.  Furthermore, there is insufficient antecedent basis for the limitations “the plurality of music age candidates”, and “the weights for every music age candidates” in the claim.    
Claim 7 recites the limitation “each time zone of the music content” in line 1 at page 22.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites obtaining account and content information, estimating a music age, and recommending music content.
The limitations of obtaining account and content information, which specifically recite “obtaining account information about an account of a service which provides music content” and “obtaining content information associated with properties of music content consumed in response to the account information and usability information about a manner which uses the music content in response to the account information, based on the account information”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, where nothing in the claim element precludes the steps from practically being performed in a human mind. For example, “obtaining”, in the context of this claim encompasses the user mentally, and with the aid of pen and paper, reading information associated with an account existing in a music provider, and reading information about the music that the account has consumed and about usability, which could include frequency of consuming such music.  The limitation of estimating
a music age, which specifically recites “estimating a music age corresponding to the account information, based on the account information, the content information, and the usability information”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and as the previous limitations, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, “estimating”, in the context of this claim encompasses the user mentally determining a music age based on the account, content, and usability information that was obtained in the previous step.  
Finally, the limitation recommending music content, which specifically recites “recommending the music content based on the music age”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. As the previously analyzed limitations, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, “recommending”, in the context of this claim encompasses the user mentally, or with the aid of pen and paper, writing down a recommendation of music, or verbally providing a recommendation of music content based on the music age that was determined in the previous step.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Same rationale applies to claim 16.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitations of “identifying a spending pattern of the music content corresponding to the account information, based on the account information, the content information, and the usability information; and estimating the music age corresponding to the account information, based on the spending pattern”, which is further elaborating on the abstract idea, by reciting additional steps that can be practically performed in the human mind, and therefore, does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitations of “generating a first vector based on the account information; generating a second vector based on the content information previously collected in response to the account information; generating a third vector based on the usability information previously collected in response to the account information; and generating a vector corresponding to the spending pattern, based on the first vector, the second vector, and the third vector”, which is further elaborating on the abstract idea, by reciting additional steps that can be practically performed in the human mind, and therefore, does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 3 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitations of “at least one of the first vector, the second vector, and the third vector includes a plurality of elements corresponding to a plurality of entities, and wherein the at least one of the first vector, the second vector, and the third vector is generated by determining values of the plurality of elements based on a history previously collected in response to the plurality of entities”, which is further elaborating on the abstract idea, by reciting additional steps that can be practically performed in the human mind, and therefore, does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitations of “determining probabilities to correspond to a plurality of music age candidates, each with the predetermined account information, based on a vector corresponding to the spending pattern; and selecting any one of the plurality of music age candidates based on the probabilities”, which is further elaborating on the abstract idea, by reciting additional steps that can be practically performed in the human mind, and therefore, does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitations of “applying a first weight corresponding to the account information, a second weight corresponding to the content information, and a third weight corresponding to the usability information, for every a plurality of predetermined music age candidates; determining probabilities corresponding to the plurality of music age candidates, based on the weights for every music age candidates; and estimating the music age corresponding to the account information, based on the probabilities”, which is further elaborating on the abstract idea, by reciting additional steps that can be practically performed in the human mind, and therefore, does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitations of “identifying a spending pattern for each time zone of the music content corresponding to the account information, based on a time when the music content is consumed, the time being included in the usability information”, which is further elaborating on the abstract idea, by reciting additional steps that can be practically performed in the human mind, and therefore, does not amount to significantly more than the abstract idea.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the account information includes at least one of personal information stored in the account; purchase information of a pass through the account; and participation information of a promotion through the account”, which is tying the abstract idea to a field of use by further specifying the target data, and is simply an attempt to limit the application of the abstract idea to a particular technological environment); merely indicating a field of use or technological environment in which to apply the judicial exception does not meaningfully limit the claim, (See MPEP 2106.05(h)).  Same rationale applies to claims 9 to 14, since they similarly recite additional limitations that merely link the abstract idea to a field of use, by further specifying the target data or target information.
Claim 15 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 15 recites the same abstract idea of claim 1.  The claim recites the additional limitations of “wherein the obtaining of the account information includes: estimating personal information corresponding to the account, based on at least one of whether identity authentication associated with the account is performed and whether there is parental consent associated with the account”, which is further elaborating on the abstract idea, and therefore, does not amount to significantly more.
Claims 1 to 16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
	 
	Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claim 16 recites “A computer program being stored in a computer-readable storage medium…”.  The specification is silent regarding the computer-readable medium. The broadest reasonable interpretation of the claim covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. Transitory propagating signals are non-statutory subject matter.  (See current 35 USC 101 Guidelines including MPEP 2111.01 and the Kappos memo on Subject Matter Eligibility of Computer Readable Media).
	It is noted that computer programs embodied on a non-transitory computer readable medium or other structure, which would permit the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention, so long as the computer readable medium is not disclosed as non-statutory subject matter per se (signals or carrier waves).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10, 11, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gibson et al. (U.S. Publication No. 2018/0367229) hereinafter Gibson.
	As to claim 1:
	Gibson discloses:
	A method for recommending music content, the method comprising: 
obtaining account information about an account of a service which provides music content [Paragraph 0025 teaches calculating metrics for a user by looking at a user’s demographic information as specified in a user profile stored by the media-providing service, therefore, obtaining account information; Paragraph 0039 teaches accessing a listening history of a user of the media-providing service, where the user is in a demographic group, e.g., based on a user profile, therefore, accessing account information]; 
obtaining content information associated with properties of music content consumed in response to the account information and usability information about a manner which uses the music content in response to the account information, based on the account information [Paragraph 0039 teaches accessing a listening history of a user, including user’s requests for tracks from a certain period of time, therefore, obtaining content information of music consumed by the user and usability information; Paragraph 0040 teaches determining a year associated with the track for each track in the listening history of the user, hence, obtaining information associated with attributes or properties of music consumed by the user]; 
estimating a music age corresponding to the account information, based on the account information, the content information, and the usability information [Paragraph 0030 teaches calculating a measure of a degree of nostalgia for a user based on the tracks from the user’s listening history, by determining that the user has listened to the tracks over a given time window; Paragraph 0025 teaches a metric that quantifies nostalgia reflects generational identity, therefore, music age; Paragraph 0024 teaches calculating a nostalgia value for a user based on their demographic characteristics and their listening history, therefore, calculating music age for an account (user) based on the account information (profile/demographics), content and usability information (listening history of the user)]; and 
recommending the music content based on the music age [Paragraph 0024 teaches personalizing content provided to a media presentation service for a respective user based on nostalgia metrics; Paragraph 0044 teaches selecting content for the user in accordance with the nostalgia metric, and provides the selected content to the user].

As to claim 2:
	Gibson discloses:
identifying a spending pattern of the music content corresponding to the account information, based on the account information, the content information, and the usability information [Paragraph 0044 teaches determining that a second metric satisfies a threshold, which indicates that the user’s listening history evidences nostalgic tendencies; Paragraph 0047 teaches determining whether the user has listened to a second threshold number of songs from a certain year, which by satisfying the second threshold, the user’s listening history may indicate that the user generally listens to and/or enjoys tracks from a certain year, therefore, identifying a spending or listening pattern of songs for the user]; and 
estimating the music age corresponding to the account information, based on the spending pattern [Paragraph 0044 teaches in accordance with a determination that the number of tracks in the listening history of the user, for a particular year, satisfies the second threshold, assigning the particular year as the certain year for the playlist (e.g., the tracks included in the playlist are selected as being from the particular year), hence, the music age is the particular year].
As to claim 8:
	Gibson discloses:
wherein the account information includes at least one of personal information stored in the account; purchase information of a pass through the account; and participation information of a promotion through the account [Paragraph 0025 teaches user profile stored by the media-providing service includes user information including demographic information (e.g., gender, age); Paragraph 0085 teaches media account database for storing account information for user media accounts, including user profiles, credentials, etc., therefore, personal information].

As to claim 10:
	Gibson discloses:
wherein the properties of the music content include at least one of a title of the music content; a genre of the music content; an artist of the music content; a lyric writer of the music content; a composer of the music content; a management company of the artist; a type of the artist; sound quality of the music content; popularity of the music content; and a type of the music content [Paragraph 0029 teaches additional song features include genre, release year, recency of play, etc.; Paragraph 0037 teaches song’s popularity must meet a threshold in order for the song to not be disregarded].

As to claim 11:
	Gibson discloses:
wherein the usability information includes at least one of: a history of using a service menu associated with the music content; a type of a point of contact (POC) used to access the music content; and a manner which consumes the music content [Paragraph 0039 teaches accessing a listening history of a user, including user’s requests for tracks from a certain period of time, therefore, including a manner which consumes the music content].

As to claim 13:
	Gibson discloses:
wherein the manner which consumes the music content includes at least one of: whether to repeatedly set the same music content; consumption of music content by a recommended playlist; and consumption of music content by a playlist directly edited by a user [Paragraph 0039 teaches accessing a listening history of a user, including user’s requests for tracks from a certain period of time, and determining that the user has listened to a threshold number of songs from a certain year within a predetermined time period, hence, including a frequency of music content consumption].

As to claim 15:
	Gibson discloses:
wherein the obtaining of the account information includes: estimating personal information corresponding to the account, based on at least one of whether identity authentication associated with the account is performed and whether there is parental consent associated with the account [Paragraph 0025 teaches obtaining user’s demographic information as specified in a user profile stored by the media-providing service; Paragraph 0075 teaches authentication module for managing authentication and authorization requests].

As to claim 16:
	Gibson discloses:
A computer program being stored in a computer-readable storage medium to be combined with hardware and execute the method of claim 1 [Same rationale applied in the rejections of claim 1 applies to claim 16].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 to 7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (U.S. Publication No. 2018/0367229) hereinafter Gibson, and further in view of Aravamudan et al. (U.S. Publication No. 2019/0034423) hereinafter Aravamudan.
As to claim 3:
Gibson discloses all the limitations as set forth in the  rejections of claim 2 above, but does not appear to expressly disclose generating a first vector based on the account information; generating a second vector based on the content information previously collected in response to the account information; generating a third vector based on the usability information previously collected in response to the account information; and generating a vector corresponding to the spending pattern, based on the first vector, the second vector, and the third vector.
	Aravamudan discloses:
generating a first vector based on the account information [Paragraph 0098 teaches user’s preferences are stored as vectors]; 
generating a second vector based on the content information previously collected in response to the account information [Paragraph 0169 teaches user interaction with media applications, web browser, etc., are tracked, as well as when and where the interaction takes place, where, in addition to the user’s interaction with these applications, the content that is coupled with these applications, such as music files, and browser cookies are also tracked to capture the user’s preferences; Paragraph 0023 teaches analyzing the genre information characterizing the selected content items to learn the preferred genres of the user; Paragraph 0026 teaches the set of content items includes at least one of television program items, audio media items, music items, etc., and the descriptive terms can include at least one of title, cast, director, content description, and keywords associated with the content; Paragraph 0083 teaches microgenre vector capturing information of the content that the user has consumed; Paragraph 0099 teaches genre vector associated with the user]; 
generating a third vector based on the usability information previously collected in response to the account information [Paragraph 0169 teaches user interaction with media applications, web browser, etc., are tracked, as well as when and where the interaction takes place; Paragraph 0080 teaches vectors capturing the user’s activity]; and 
generating a vector corresponding to the spending pattern, based on the first vector, the second vector, and the third vector [Paragraph 0048 teaches a stochastic signature may be created based on various types of activities including listening to music; Paragraph 0056 teaches combining the individual signatures (vectors) to obtain aggregate signatures that predict the viewing preferences of a large collection of individuals; Paragraph 0057 teaches a stochastic signature is a normalized vector of probabilities that capture the historical patterns of the user’s behavior with respect to a particular set of activities, therefore including the first vector, the second vector, and the third vector].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gibson, by generating a first vector based on the account information; generating a second vector based on the content information previously collected in response to the account information; generating a third vector based on the usability information previously collected in response to the account information; and generating a vector corresponding to the spending pattern, based on the first vector, the second vector, and the third vector, as taught by Aravamudan [Paragraph 0023, 0026, 0057, 0083, 0098, 0169], because both applications are directed to analysis and learning of user activity and preferences to improve personalization of content provided to users; calculating and combining vectors to determine behavior or spending pattern, enables the system to capture the user’s preferences across multiple devices and dataspaces, and to provide personalized services to the user across the multiple dataspaces and multiple devices, enhancing thereby the efficacy of the user’s behavior analysis, improving the user’s experience (See Aravamudan Paras [0015], [0162]-[0165]).

As to claim 4:
	Gibson as modified by Aravamudan discloses:
wherein at least one of the first vector, the second vector, and the third vector includes a plurality of elements corresponding to a plurality of entities [Aravamudan - Paragraph 0081 teaches different types of vectors, i.e., channel vector; Paragraph 0052 teaches capturing information about channels, genres, etc., that the user has watched (used), where a “channel” is a tunable entity in a tv system, hence, the vectors include elements corresponding to entities], and 
wherein the at least one of the first vector, the second vector, and the third vector is generated by determining values of the plurality of elements based on a history previously collected in response to the plurality of entities [Aravamudan - Paragraph 0081 teaches the dimensionality of each vector space depends on the type of vector, where in a channel vector, the dimensionality is the number of channels in the tv system, and where the values also depend on the type of vector, e.g., it can be duration or count or any other metric deemed appropriate to capture the activity of the family of users, therefore, the vectors are generated by determining values of the elements corresponding to the entities or type of vector based on use history or activity].

As to claim 5:
	Gibson discloses all the limitations as set forth in the  rejections of claim 2 above, but does not appear to expressly disclose determining probabilities to correspond to a plurality of music age candidates, each with the predetermined account information, based on a vector corresponding to the spending pattern; and selecting any one of the plurality of music age candidates based on the probabilities.
Aravamudan discloses:
determining probabilities to correspond to a plurality of music age candidates, each with the predetermined account information, based on a vector corresponding to the spending pattern [Paragraph 0057 teaches a stochastic signature is a normalized vector of probabilities that capture the historical patterns of the user’s behavior, hence, spending pattern vector; Paragraph 0116 teaches input historical probabilities and stochastic signature]; and 
selecting any one of the plurality of music age candidates based on the probabilities [Paragraph 0116 teaches output (selecting) age of family members based on the input including the historical probabilities and stochastic signature].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gibson, by determining probabilities to correspond to a plurality of music age candidates, each with the predetermined account information, based on a vector corresponding to the spending pattern; and selecting any one of the plurality of music age candidates based on the probabilities, as taught by Aravamudan [Paragraph 0057, 0116], because both applications are directed to analysis and learning of user activity and preferences to improve personalization of content provided to users; calculating and combining vectors to determine behavior or spending pattern and user age, enables the system to provide personalized services to the user across the multiple dataspaces and multiple devices, improving thereby the user’s experience (See Aravamudan Paras [0015], [0162]-[0165]).

As to claim 6:
Gibson discloses all the limitations as set forth in the  rejections of claim 1 above, but does not appear to expressly disclose applying a first weight corresponding to the account information, a second weight corresponding to the content information, and a third weight corresponding to the usability information, for every a plurality of predetermined music age candidates; determining probabilities corresponding to the plurality of music age candidates, based on the weights for every music age candidates; and estimating the music age corresponding to the account information, based on the probabilities.
	Aravamudan discloses:
applying a first weight corresponding to the account information, a second weight corresponding to the content information, and a third weight corresponding to the usability information, for every a plurality of predetermined music age candidates [Paragraph 0132 teaches combining signatures to compute relevance weights]; 
determining probabilities corresponding to the plurality of music age candidates, based on the weights for every music age candidates [Paragraph 0089 teaches dataspace fraction signature probabilities can be used to weight the individual dataspace signature probabilities to provide a measure of the probability of a user performing a given action outside of a particular dataspace]; and 
estimating the music age corresponding to the account information, based on the probabilities [Paragraph 0057 teach the stochastic signature is a normalized vector of probabilities that capture the historical patterns of the user’s behavior with respect to a particular set of activities].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gibson, by applying a first weight corresponding to the account information, a second weight corresponding to the content information, and a third weight corresponding to the usability information, for every a plurality of predetermined music age candidates; determining probabilities corresponding to the plurality of music age candidates, based on the weights for every music age candidates; and estimating the music age corresponding to the account information, based on the probabilities, as taught by Aravamudan [Paragraph 0057, 0089, 0132], because both applications are directed to analysis and learning of user activity and preferences to improve personalization of content provided to users; calculating and combining weights of the elements when determining user preferences and age, increases the customization level and accuracy of the generated preference and signature information, and improves the personalization of content provided to the users (See Aravamudan Paras [0015], [0162]-[0165]).

As to claim 7:
Gibson discloses all the limitations as set forth in the  rejections of claim 2 above, but does not appear to expressly disclose identifying a spending pattern for each time zone of the music content corresponding to the account information, based on a time when the music content is consumed, the time being included in the usability information.
	Aravamudan discloses:
identifying a spending pattern for each time zone of the music content corresponding to the account information, based on a time when the music content is consumed, the time being included in the usability information [Paragraph 0024 teaches analyzing the date, day, and time of the user selection actions and analyzing at least one of the genre information and microgenre metadata of the selected content items to learn a periodicity of user selections of similar content items].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gibson, by identifying a spending pattern for each time zone of the music content corresponding to the account information, based on a time when the music content is consumed, the time being included in the usability information, as taught by Aravamudan [Paragraph 0024], because both applications are directed to analysis and learning of user activity and preferences to improve personalization of content provided to users; identifying patterns of user consumption including time periods, increases the customization level and accuracy of the generated preference and signature information, and improves the personalization of content provided to the users (See Aravamudan Paras [0015], [0162]-[0165]).

As to claim 12:
Gibson discloses all the limitations as set forth in the  rejections of claim 11 above, but does not appear to expressly disclose wherein the type of the POC includes at least one of a mobile dedicated app, a tablet dedicated app, a window dedicated app, a Mac dedicated app, a social network service (SNS) dedicated app, a navigation dedicated app, a vehicle dedicated app, and an artificial intelligence (AI) speaker dedicated app.
	Aravamudan discloses:
wherein the type of the POC includes at least one of a mobile dedicated app, a tablet dedicated app, a window dedicated app, a Mac dedicated app, a social network service (SNS) dedicated app, a navigation dedicated app, a vehicle dedicated app, and an artificial intelligence (AI) speaker dedicated app [Paragraph 0058 teaches capturing the user’s behavior and preferences across multiple dataspaces, taking into account the geographic location of the user, or the user’s client device; Paragraph 0162 teaches tracking the user’s actions performed on a mobile telephone, a television system, a handheld computer device, and/or a personal computer, which enables the system to provide personalized services to the user across the multiple dataspaces and multiple devices, thus, user preferences expressed on one device can be used to personalize the user interactions on a different device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gibson, by including at least one of a mobile dedicated app, a tablet dedicated app, a window dedicated app, a Mac dedicated app, a social network service (SNS) dedicated app, a navigation dedicated app, a vehicle dedicated app, and an artificial intelligence (AI) speaker dedicated app, as taught by Aravamudan [Paragraph 0058, 0162], because both applications are directed to analysis and learning of user activity and preferences to improve personalization of content provided to users; identifying patterns of user consumption including type of device, increases the customization level and accuracy of the generated preference and signature information, and improves the personalization of content provided to the users (See Aravamudan Paras [0015], [0162]-[0165]).

As to claim 14:
Gibson discloses all the limitations as set forth in the  rejections of claim 11 above, but does not appear to expressly disclose wherein the manner which consumes the music content includes at least one of: a 1-day viewing time; and a use time zone.
	Aravamudan discloses:
wherein the manner which consumes the music content includes at least one of: a 1-day viewing time; and a use time zone [Paragraph 0024 teaches analyzing the date, day, and time of the user selection actions and analyzing at least one of the genre information and microgenre metadata of the selected content items to learn a periodicity of user selections of similar content items].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gibson, by including at least one of: a 1-day viewing time; and a use time zone, as taught by Aravamudan [Paragraph 0024], because both applications are directed to analysis and learning of user activity and preferences to improve personalization of content provided to users; identifying patterns of user consumption including time periods, increases the customization level and accuracy of the generated preference and signature information, and improves the personalization of content provided to the users (See Aravamudan Paras [0015], [0162]-[0165]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (U.S. Publication No. 2018/0367229) hereinafter Gibson, and further in view of O'Konski et al. (U.S. Publication No. 2019/0155840) hereinafter O'Konski.
As to claim 9:
Gibson discloses all the limitations as set forth in the  rejections of claim 8 above, but does not appear to expressly disclose wherein the promotion includes at least one of a pass discount event for the music content; an album release event corresponding to the music content; a performance event corresponding to the music content; and an affiliate event associated with the music content.
	O'Konski discloses:
wherein the promotion includes at least one of a pass discount event for the music content; an album release event corresponding to the music content; a performance event corresponding to the music content; and an affiliate event associated with the music content [Paragraph 0034 teaches user’s attributes provide an indication that the user may have an affinity for certain types of media tracks, and include user’s life events, as attendance at a live musical performance, which is compared to media tracks metadata to determine matches].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Gibson, by including at least one of a pass discount event for the music content; an album release event corresponding to the music content; a performance event corresponding to the music content; and an affiliate event associated with the music content, as taught by O'Konski [Paragraph 0034], because both applications are directed to analysis and learning of user activity and preferences to improve personalization of content provided to users; considering user’s life events and other measures related to the content, improves the personalization of content provided to the users, and enhancing the user’s experience (See O'Konski Para [0024]).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169